Citation Nr: 0933493	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-27 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk



INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1968 to November 1969.  Service in the Republic of 
Vietnam is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the Veteran's claim of 
entitlement to service connection for PTSD.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.

Clarification of issue

The United States Court of Appeals for Veterans Claims 
(Court) has recently determined that a PTSD claim cannot be 
limited to a PTSD diagnosis alone, but "must rather be 
considered a claim for any mental disability that may 
reasonably be encompassed by several factors including:  the 
claimant's description of the claim; the symptoms the 
claimant describes; and the information the claimant submits 
or that the Secretary obtains in support of the claim."  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In the November 2007 Statement of Accredited Representative 
(in lieu of VA Form 646), the Veteran's representative made 
it clear that the Veteran desires consideration for 
entitlement to service connection for an acquired psychiatric 
disorder, including but not necessarily limited to PTSD.  
Accordingly, the Board is expanding the issue on appeal at 
this time to include whether service connection may be 
awarded for an acquired psychiatric disorder to include PTSD, 
as instructed by the Court in Clemons.

Issues not currently on appeal

The April 2005 rating decision also granted the Veteran 
service connection for tinnitus and assigned a 10 percent 
disability rating effective March 24, 2004; 
and denied the Veteran service connection for bilateral 
hearing loss and low back condition.  As evidenced by the 
claims file, the Veteran did not express disagreement with 
any of these actions.  Accordingly, those issues are not in 
appellate status and will be discussed no further herein. 
 See Archbold v. Brown,     9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

REMAND

For reasons expressed immediately below, the Board finds that 
this case must be remanded for additional evidentiary 
development.  

Reasons for remand

Stressor verification

Official records indicate that the Veteran was assigned to a 
heavy mortar platoon in the First Infantry Division in 
Vietnam.

The Veteran previously submitted information indicating that 
he was subjected to enemy mortar fire in Vietnam during the 
summer of 1969, while setting up a mortar site,.  See a VA 
examination report dated March 2005.  The Veteran's claimed 
stressor has not been submitted to the United States Army and 
Joint Services Records Research Center (JSRRC) [formerly the 
United States Armed Service Center for Unit Records Research 
(CURR)] by the RO.  Because the Veteran has provided 
sufficient details about the alleged stressor, in particular 
his unit assignment and approximate date of the incident, the 
Board finds that a remand is necessary in order to attempt 
verification of the reported stressor.

VA examination

There are conflicting medical opinions of record pertaining 
to the issue of whether the Veteran currently meets the 
diagnostic criteria for PTSD.   Moreover, other psychiatric 
disabilities have been diagnosed in addition to PTSD.  
Specifically, the March 2005 VA examiner diagnosed the 
Veteran with Anxiety Disorder, Not Otherwise Specified (NOS) 
and Depression, NOS.  The matter of diagnosis must be 
addressed by an appropriately qualified physician.  See 
Charles v. Principi, 16 Vet. App.  370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2008) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient medical evidence to decide 
the claim].  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.	VBA should contact the Veteran and ask 
that he clarify when and where each of 
his stressors occurred.  The Veteran 
should also be asked to provide any 
additional corroborating evidence he 
may have pertaining to the alleged 
stressors experienced during his 
military service.  The RO should also 
request that the Veteran identify any 
recent medical examination and 
treatment records pertaining to his 
claimed psychiatric disabilities.  VBA 
should take appropriate steps to secure 
any records so identified and to 
associate them with the Veteran's VA 
claims folder.

2.	VBA should then review the file and 
prepare a summary of the Veteran's 
claimed stressors.  This summary, 
together with a copy of the Veteran's 
DD Form 214 and any other documents VBA 
deems to be relevant, should be sent to 
the U.S. Army & Joint Services Records 
Research Center (JSRRC).  That agency 
should be asked to provide any 
information that might corroborate the 
Veteran's alleged stressors.

3.	The RO should then make arrangements 
for the Veteran to be examined by an 
appropriate specialist for the purpose 
of addressing the existence and 
etiology of the Veteran's claimed 
psychiatric disabilities.  The 
Veteran's VA claims folder must be made 
available to the examiner.  The 
examiner should either diagnose PTSD or 
rule it out as a diagnosis.  If the 
examiner determines that the Veteran 
has PTSD, he/she should state whether 
it is at least as likely as not (e.g., 
a 50/50 probability) that the Veteran's 
PTSD is a result of his claimed in-
service stressors.  The VA examiner 
should also determine whether the 
Veteran suffers from any other 
psychiatric disorders and if so whether 
they are related to his military 
service.  The report of the examination 
should be associated with the Veteran's 
VA claims folder.

4.	After undertaking any additional 
development which it deems to be 
necessary, the RO should then 
readjudicate the Veteran's claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC) and given an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further consideration, if 
otherwise in order.	

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




